DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
	The claims filed 01/30/2020 are acknowledged. No restriction is required in this case, as all the claims are drawn to methods of performing bioassays to determine the level of sialyl Lewis antigen(s) in a sample from a pregnant subject.
Claims 1-6 are under examination.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e), 35 U.S.C. 120 and 365(c) is acknowledged.  Based on the information given by Applicants and an inspection of the prior patent and applications, the Examiner has concluded that the subject matter defined in the instant claims is supported by the disclosure in application serial no. 15/889,261 (now US Patent 10,585,106); application serial no. 14/438,033, PCT/US2013/067032 and provisional application serial no. 61/739,817. In addition, claim 6 is supported by provisional application serial no. 61/721,228. The priority date of instant claims 1-5 is deemed to be 12/20/2012 and that of instant claim 6 is deemed to be 11/01/2012.  

Claim Objections
Claims 1, 4, 5 and 6 are objected to because of the following informalities.
(i) The last lines of claim 1, 4 and 5 recite “silalyl”, but presumably “sialyl” was intended.
(ii) Claim 6 recites “stem (a)” in line 7, however, presumably “step (a)” was intended. There is both a semicolon (“;”) and a comma (“,”) at the end of line 8, however, for the sake of parallel structure, the comma should be deleted. Finally, claim 6 is missing a period at the end of the claim. 
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims recite methods of identifying and/or addressing incipient preeclampsia comprising determining sialyl Lewis antigen levels in a pregnant subject, which is the statutory category of a process (see Step 1 of the Revised Guidelines).
The first prong of the two-prong inquiry for determining whether a claim recites an abstract idea is to consider whether it is directed to a law of nature, a natural phenomenon or an abstract idea (judicially recognized exceptions—See Step 2A of the 
(a) Performing a bioassay to determine the level of at least one sialyl Lewis antigen at about 25 weeks of pregnancy or earlier. In this context, the word “determine” is closely related to performing an assay, thus does not encompass reading a level of sialyl Lewis antigen that has already been measured off a chart, i.e., reading a result.
(b) Performing a bioassay to determine the level of the at least one sialyl Lewis antigen of step (a) in one or more pregnant non-preeclampsia subjects at about 30 weeks of pregnancy or later. See above under (a) regarding the word “determine”, hereby incorporated.
(c) If said level of at least one sialyl Lewis antigen of step (a) is at or greater than about 20% above the level of the sialyl Lewis antigen determined in step (b), treating (“managing”) said patient.

Independent claims 4 and 6 are similarly worded and interpreted. Since the claims stipulate managing (treatment) only if a recited threshold is reached, the claims encompass an embodiment in which the patient subject is not managed (i.e., if the result is negative). The mental processes in the claims are based upon 1) comparing levels of sialyl Lewis antigens in pregnant patient-subjects and non-preeclamptic subjects, which can be a mental step or a computer algorithm and 2) the decision to manage the patient-subject if the sialyl Lewis antigen levels are at or above a threshold/close to a comparator, which can also be a mental step or a computer algorithm. See the first prong of Step 2A of the Revised Guidelines. In summary, the judicial exceptions are the implicit comparison of sialyl Lewis antigen levels between patients and non-preeclampsia pregnant controls and the decision to manage preeclampsia if necessary. 
The second prong of Step 2A is to consider whether the claim recites additional elements that integrate the judicial exception into a practical application. The claims 
In addition, the claims recite “managing said patient-subject for preeclampsia” if the sialyl Lewis antigen levels are at or above a threshold/close to a comparator. As noted above, since the claims stipulate treatment if a recited threshold is reached, the claims encompass an embodiment in which the patient subject is not managed. The claims do not specify how the patient is managed, and “managing” encompasses simply monitoring the condition, which encompasses another judicial exception, namely, the process of evaluating or monitoring the progress of a patient-subject. In summary, the managing step simply instructs a doctor to take the levels of sialyl Lewis antigens into account in deciding whether or not to manage the patient. The claims do not set forth a 
The final step in the consideration of whether a claim is patent eligible is to consider whether there are additional elements in the claims sufficient to amount to significantly more than the judicial exception (see Step 2B of the Revised Guidelines). The issues regarding the lack of particularity of the bioassay/determining and managing steps were discussed in the preceding paragraphs and are applicable herein. The generic nature of the encompassed bioassay/determining and managing steps amount to an “apply it” type limitation of the judicial exceptions. For instance, the prior art teaches measurement of sialyl Lewis antigens in serum, placentae, urine and blood.  See the abstract by Sharma (Abstract PL4; Placenta 31; 2010; A.1-A.137—on IDS filed 01/30/2020); also Minas et al. (Histochem Cell Biol. 2007; 128:55-63—on IDS filed 01/30/2020); Jeschke et al. (Anticancer Research, 2003; 23: 1087-1092—on IDS filed 01/30/2020) and Mellembakken et al. (Hypertension. 2002; 39: 155-160—on IDS filed 01/30/2020). In addition, the prior art teaches methods of managing preeclampsia, for example, see “The Diagnosis and Management of Pre-eclampsia and Eclampsia”, O'Loughlin et al. (Institute of Obstetricians and Gynaecologists, Royal College of Physicians of Ireland (Version 1.0. Guideline No. 3, published September 2011—on IDS filed 01/30/2020). O’Loughlin et al. teach that one preeclampsia-induced pathology is seizure, which can be treated with administration of magnesium sulfate (see p. 12, under 4.3.8). O’Loughlin et al. also teaching monitoring for problems as a form of management (see p. 6). Thus the additional determining and managing steps consist of 
For the reasons outlined above, the judicial exceptions are not integrated into a practical application, nor do the claims include additional elements that are sufficient to amount to significantly more than the judicial exceptions. Therefore the claims are not patent eligible.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Scope of Enablement
Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for determining the level of sialyl Lewis antigen in a patient subject at about 10 weeks of pregnancy, wherein the level of SLex is 22.4% upregulated compared to normal pregnancy and treating said patient-subject with hCG, does not reasonably provide enablement for the claims as broadly recited.  The specification does not enable any person skilled in the art to which make or use the invention commensurate in scope with these claims.
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." (See In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 Fed. Cir. 1988) These factors include, but are not limited to: (a) the breadth of the claims; (b) the nature of the invention; (c) the state of the prior art; (d) the level of one of ordinary skill; (e) the level of predictability in the art; (f) the amount of direction provided by the inventor; (g) the existence of working examples; and (h) the quantity of experimentation needed to make or use the invention based on the content of the disclosure.
(i) The specification teaches that sialyl Lewis antigen (SLea and SLex) expression is significantly elevated in preeclamptic serum (PES) compared to normal pregnancy serum (NPS) collected at 12-14 weeks of pregnancy (see p. 14 of the instant specification and Figure 3), a time period that is generally before the onset of preeclampsia. The percentage of SLea and SLex expression in PES compared to NPS at 12-14 weeks of pregnancy is graphically depicted at Figure 3 of the instant application, which shows the expression level of SLea in PES to be about 10% higher than in NPS, and the expression level of SLex in PES to be about 22% higher than NPS. According to p. 14 of the instant specification, the expression level of SLex in PES is 22.4% higher than NPS at 10-12 weeks. The combination of SLea and SLex expression in PES compared to NPS at 12-14 weeks of pregnancy is about 30% above that of NPS, but not 50% as recited in claim 5. In summary, the instant specification x in preeclamptic serum, but not SLea or SLey, are 20% above the level in normal pregnant serum, and that only the combination of SLea and SLex expression in PES is about 30% higher than in NPS.
(ii) The prior art demonstrates that there is unpredictability in the art with regard to sialyl antigen levels in preeclamptic vs. normal samples. The instant specification teaches that the sample is serum. Minas et al. (Histochem Cell Biol. 2007; 128:55-63) studied immunohistochemical expression of SLea, SLeX and LeY in term placentas obtained from normal, IUGR, preeclamptic and hemolysis, elevated liver enzymes and low platelets syndrome (HELLP) pregnancies (see abstract). Minas et al. teach SLeX was moderately decreased in PE compared to normal placentas (extravillous trophoblast), but there were no significant differences in SLeX staining intensity between normal and pathological cases in syncytiotrophoblast. In addition, LeY expression levels (cytotrophoblasts and villous endothelial cells) were not significantly upregulated in PE compared to controls.  Finally, Minas et al. teach that SLea was only expressed in the amnion epithelium.  See abstract, p. 59, Figure 3; p. 61, Figure 5 of Minas and colleagues. Thus, the prior art establishes both the unpredictability of sialyl Lewis antigen expression in PE as well as sample unpredictability.
(iii) The other issue regards the breadth of “managing” in the phrase “managing said patient-subject for preeclampsia”. The instant claims do not recite any treatment for carrying out the claimed method. The instant specification only states at p. 1 that “[a] further aspect [of the invention] is use of glycoprotein devoid of blood group sialyl Lewis type antigens to rescue, prevent or treat preeclampsia-like symptoms.”  The specification and prior art only provide evidence that functional hCG (without sialyl 
Due to the large quantity of experimentation necessary to discover the encompassed management techniques capable of preventing, treating or reversing preeclampsia-induced pathologies, and with the exception of functional hCG, the lack of direction/guidance presented in the specification and the absence of working examples directed to other encompassed treatments capable of carrying out the claimed methods, the complex nature of the invention, the contradictory state of the prior art with respect to prevention of preeclampsia and the levels of sialyl Lewis antigen indicative of incipient preeclampsia, and the breadth of the claims which fail to recite limitations on the particular sialyl Lewis antigen(s) that must be increased in order to identify preeclampsia and management techniques for the condition, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention in its full scope.

Notice for all US Patent Applications filed on or after March 16, 2013:	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kalkunte et all (American Journal of Reproductive Immunology 67 (Suppl. 2) (2012) 1–157; P 020) in view of Baha Sibai (American Journal of Obstetrics & Gynecology, 2007; doi: 10.1016/j.ajog.2007.04.021; 2 pages total) and O’Loughlin et al. (Institute of Obstetricians and Gynaecologists, Royal College of Physicians of Ireland (Version 1.0. Guideline No. 3, published September 2011—on IDS filed 01/30/2020). Claim 6 recites 
(a) performing a bioassay to determine the level of at least one sialyl Lewis antigen in a female subject with a diagnosis of preeclampsia about 30 weeks of pregnancy or later, said result being a first comparator;
(b) performing a bioassay to determine the level of said at least one sialyl Lewis antigen of step (a) in a pregnant non-preeclampsia subject at about 30 weeks of pregnancy or later said result being a second comparator;
(c) performing a bioassay to determine the level of sialyl Lewis antigen in a subject being tested for incipient preeclampsia; and,
(d) managing said patient-subject for preeclampsia, if, upon comparing the level of sialyl Lewis antigens of (c) with said first and second comparators, wherein a sialyl Lewis antigen of level closer to the level of (a) than (b) is predictive of incipient preeclampsia.

The first factor to consider when making a rejection under 35 U.S.C. 103(a) is to determine the scope and contents of the prior art. Kalkunte et al. collected serum from normal and preeclamptic patients during the first and third trimesters of pregnancy and analyzed hCG levels and glycosylation patterns via sandwich-ELISA. Kalkunte et al. teach that “[c]arbohydrate analysis showed significantly higher expression of Sialyl-Lewis a (SLea), Sialyl-Lewis X (SLeX) and Lewis Y (LeY) antigens in third trimester PES [preeclamptic serum] hCG”, thereby suggesting that third trimester PES would be a useful comparator in determining preeclampsia. Kalkunte et al. also note that “increased [glycosylation] was evident in first trimester serum hCG in preeclampsia”, thereby suggesting that the changes in hCG SLea, SLeX and LeY levels begin before 20 weeks of pregnancy.
a, SLeX and LeY levels that are evident in the first trimester and are significant in the third trimester. The person of ordinary skill in the art would have been motivated to use third trimester (after 30 weeks) PES SLea, SLeX and LeY levels as comparators in determining preeclampsia during the first trimester because there is a known need for early biomarkers. See for instance, Sibai, who teach (see p. 1, right column, 2nd paragraph):
[T]he current diagnostic criteria for gestational hypertension and preeclampsia and their subtypes are not as clear as one thinks, and there is difficulty identifying those who are at risk for adverse pregnancy outcome. Thus, there is an urgent need for biochemical markers that can identify women who are at risk, confirm the diagnosis in suspected cases, and identify those women who are at risk for adverse pregnancy outcome.

The person having ordinary skill in the art would be motivated by the teachings of Kalkunte et al. to use serum SLea, SLeX and LeY levels in the third trimester as comparators for predicting preeclampsia in the first trimester because there are measurable differences in both the first and third trimesters, and there was a recognized need in the art for biomarkers for this serious condition.
The second factor to consider is to ascertain the differences between the prior art and the instant claims. Kalkunte et al. do not specifically address managing preeclamptic patients once they are identified. Nevertheless, it would have been obvious to the person of ordinary skill in the art at the time the invention was made to modify the teachings of Kalkunte by “managing” the preeclamptic subject because preeclampsia “remains a leading cause of maternal and perinatal mortality and morbidity” (see p. 3, 1st sentence under “2.0 Background and Introduction” in 
Thus the claims do not contribute anything non-obvious over the prior art.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,585,106. Although the claims at issue are not identical, they are not patentably distinct from each other because in both cases the claims are drawn to methods comprising: (a) determining the level of sialyl Lewis antigen in said patient-subject; (b) determining that said sialyl Lewis antigen level .

Conclusion
No claim is allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sharma (Abstract PL4; Placenta 31; 2010; A.1-A.137) teaches the determination of glycosylation of hCG present in serum from normal and preeclamptic (PE) patients by a sandwich-ELISA.  There were higher levels of hCG in PE serum (PES) and the glycosylation pattern showed excessive presence of Sialyl-Lewis a (SLea), Sialyl-Lewis X (SLeX) and Lewis Y (LeY) on the hCG present in the PES. Pregnant wild type and IL-10-/- mice were injected with either the normal pregnancy serum (NPS) or PES with or without recombinant hCG. Treatment of mice with PES resulted in features of preeclampsia, namely reduction in Treg cells at the maternal-fetal interface, intrauterine growth restriction (IUGR), hypertension, proteinuria and renal pathology, which was reversed by treatment with rhCG. While the Sharma a, SLeX and LeY on hCG obtained from PES, there is no disclosure of when the assay was performed (i.e., 1st, 2nd, 3rd trimesters or at term).  Minas et al. (Histochem Cell Biol. 2007; 128:55-63) studied immunohistochemical expression of SLea, SLeX and LeY in term placentas obtained from normal, IUGR, preeclamptic and hemolysis, elevated liver enzymes and low platelets syndrome (HELLP) pregnancies (see abstract).  In contrast to the findings in Sharma abstract, Minas et al. teach SLeX was significantly decreased in IUGR and moderately decreased in PE compared to normal placentas (extravillous trophoblast), but there were no significant differences in SLeX staining intensity between normal and pathological cases in syncytiotrophoblast. In addition, LeY expression levels (cytotrophoblasts and villous endothelial cells) were significantly upregulated in IUGR and HELLP, but not in PE compared to controls. Finally, Minas et al. teach that SLea was only expressed in the amnion epithelium. See abstract, p. 59, Figure 3; p. 61, Figure 5 of Minas and colleagues. The studies herein show the immunohistochemical expression of the sialyl antigens at ≥33 weeks, but do not teach a nexus between overall expression in a subject and preeclampsia at 10-25 weeks of pregnancy or earlier. Jeschke et al. (Anticancer Research, 2003; 23: 1087-1092) teach that hCG was collected from pooled human amniotic fluid, urine isolated from pregnant women and serum from pregnant women in their third trimester (see p. 1088, left column). The results show that SLeX and SLea was identified in hCG isolated from the serum and amnion of pregnant women (see p. 1089, right column; also p. 1090, Figure 3), however, there is no teaching relating the presence of these antigens to preeclampsia. Mellembakken et al. (Hypertension. 2002; 39: 155-160) teach that blood sampled during X in from monocytes from preeclamptic blood samples (see abstract; p. 158, left column). Again, while there is a nexus between increased SLeX blood monocyte expression and preeclampsia disclosed by Mellembakken and colleagues, the studies are carried out at term. Spetzler et al. (WO 2012024543) teaches biomarkers for disease, however, the sialyl Lewis antigens are discussed in the context of cancer biomarkers. Finally, regarding claims 1-5, while Kalkunte et al. (American Journal of Reproductive Immunology 67 (Suppl. 2) (2012) 1–157; P 020) teach that “increased [glycosylation] was evident in first trimester…”, they are silent about the levels being 20% at or above levels measured in controls.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 5712720911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Christina Borgeest
/CHRISTINA M BORGEEST/Primary Examiner, Art Unit 1649